PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
              _______________

                   No. 20-1937
                 _______________


             CANDACE MOYER,
INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
           SIMILARLY SITUATED,
                         Appellant

                         v.

          PATENAUDE & FELIX, A.P.C.

                 _______________

   On Appeal from the United States District Court
      for the Eastern District of Pennsylvania
       (D.C. Civil Action No. 5-18-cv-04711)
    District Judge: Honorable Joshua D. Wolson
                 _______________

   Submitted Under Third Circuit L.A.R. 34.1(a):
                January 26, 2021

    Before: RESTREPO, BIBAS, and PORTER,
                Circuit Judges.
                   (Filed: March 16, 2021)
                       ______________

Ari H. Marcus
Yitzchak Zelman
MARCUS & ZELMAN
701 Cookman Avenue, Suite 300
Asbury Park, NJ 07712

              Counsel for Plaintiff-Appellant Candace Moyer

Edward M. Koch
Marc L. Penchansky
WHITE & WILLIAMS
One Liberty Place, Suite 1800
1650 Market Street
Philadelphia, PA 19103

              Counsel for Defendant-Appellee Patenaude &
              Felix, A.P.C.

                      ______________

                OPINION OF THE COURT
                    ______________

PORTER, Circuit Judge.

        Candace Moyer brought a putative class action against
Patenaude & Felix, A.P.C. under the Fair Debt Collection
Practices Act (“FDCPA”) after Patenaude sent her a collection
letter inviting her to “eliminate further collection action” by
calling Patenaude. Moyer claimed that this invitation to call




                                2
Patenaude (1) deceives debtors by making them think a phone
call is a “legally effective” means of ceasing collection activ-
ity, and (2) makes debtors uncertain about their right to dispute
a debt in writing. Moyer’s claims fail, so we will affirm the
District Court’s grant of summary judgment in favor of
Patenaude.

                                I

       Moyer failed to pay her credit-card debt, so the card
issuer hired Patenaude to collect it. Patenaude sent Moyer a
one-page, single-sided collection letter that stated the follow-
ing:

       Please be advised that the above-referenced debt
       has been assigned to this firm to initiate collec-
       tion efforts regarding your delinquent outstand-
       ing balance to our client. If you wish to eliminate
       further collection action, please contact us at
       800-832-7675 ext. 8500.

       Unless you notify this office within THIRTY
       (30) days of receiving this notice that you dispute
       the validity of this debt, or any portion thereof,
       this office will assume this debt is valid.

       If you notify this office in writing within
       THIRTY (30) days of receiving this notice that
       this debt, or any portion thereof, is disputed, this
       office will obtain verification of the debt, or a
       copy of a judgment against you, and mail you a
       copy of such verification or judgment. Further, if
       you make a written request upon this office




                                3
       within THIRTY (30) days of receiving this
       notice, this office will provide you with the name
       and address of the original creditor, if different
       from the current creditor.

       This is an attempt to collect a debt and any infor-
       mation obtained will be used for that purpose.

App. 29.

       Moyer sued Patenaude for violating the FDCPA. Ac-
cording to Moyer, the letter’s second sentence—“[i]f you wish
to eliminate further collection action, please contact us at 800-
832-7675 ext. 8500” (the “Contact Sentence”)—would deceive
a debtor. Moyer argues that the Contact Sentence would lead a
debtor to believe that a phone call is a “legally effective way to
stop such collection action” when, in reality, only written com-
munication can legally stop collection activity. Appellant’s Br.
13. In addition, Moyer claimed that the Contact Sentence
would make a debtor uncertain about her right to dispute the
debt in writing.

      The District Court disagreed with Moyer and granted
summary judgment in favor of Patenaude. This timely appeal
followed.

                               II

      The District Court had subject-matter jurisdiction under
28 U.S.C. § 1331. We have appellate jurisdiction under 28
U.S.C. § 1291. We review the District Court’s grant of sum-
mary judgment de novo and apply the same standard employed
by the District Court. Pa. Dep’t of Env’t Prot. v. Trainer




                                4
Custom Chem., LLC, 906 F.3d 85, 91 n.7 (3d Cir. 2018). Sum-
mary judgment is appropriate only if, after drawing all reason-
able inferences in favor of the non-moving party, there exists
“no genuine dispute as to any material fact” and the movant “is
entitled to judgment as a matter of law.” Shuker v. Smith &
Nephew, PLC, 885 F.3d 760, 770 (3d Cir. 2018) (internal quo-
tation marks omitted) (quoting Fed. R. Civ. P. 56(a)).

      Whether Patenaude’s collection letter violates the
FDCPA is a question of law. Wilson v. Quadramed Corp., 225
F.3d 350, 353 n.2 (3d Cir. 2000).

                               III

        “Congress enacted the FDCPA ‘to eliminate abusive
debt collection practices by debt collectors, to insure that those
debt collectors who refrain from using abusive debt collection
practices are not competitively disadvantaged, and to promote
consistent State action to protect consumers against debt col-
lection abuses.’” Rotkiske v. Klemm, 140 S. Ct. 355, 358 (2019)
(quoting 15 U.S.C. § 1692(e)). “The FDCPA pursues these
stated purposes by imposing affirmative requirements on debt
collectors and prohibiting a range of debt-collection practices.”
Id. (citing 15 U.S.C. §§ 1692b–1692j). The law authorizes pri-
vate civil actions against debt collectors. 15 U.S.C. § 1692k(a).

        “To prevail on an FDCPA claim, a plaintiff must prove
that (1) she is a consumer, (2) the defendant is a debt collector,
(3) the defendant’s challenged practice involves an attempt to
collect a ‘debt’ as the Act defines it, and (4) the defendant has
violated a provision of the FDCPA in attempting to collect the
debt.” Jensen v. Pressler & Pressler, 791 F.3d 413, 417 (3d
Cir. 2015) (internal quotation marks omitted) (quoting




                                5
Douglass v. Convergent Outsourcing, 765 F.3d 299, 303 (3d
Cir. 2014)). The parties dispute only the fourth element—
whether Patenaude’s collection letter violated a provision of
the FDCPA.

        When deciding if a debt-collection action violates the
FDCPA, we employ the “least sophisticated debtor” standard.
Id. at 418. “The standard is an objective one, meaning that the
specific plaintiff need not prove that she was actually confused
or misled, only that the objective least sophisticated debtor
would be.” Id. at 419. This standard “protects naive consumers,
[but] also ‘prevents liability for bizarre or idiosyncratic inter-
pretations of collection notices by preserving a quotient of rea-
sonableness and presuming a basic level of understanding and
willingness to read with care.’” Wilson, 225 F.3d at 354–55
(quoting United States v. Nat’l Fin. Servs., Inc., 98 F.3d 131,
136 (4th Cir. 1996)). Moyer relies on two provisions of the
FDCPA in her suit against Patenaude.

       First, under 15 U.S.C. § 1692e, “[a] debt collector may
not use any false, deceptive, or misleading representation or
means in connection with the collection of any debt.” Section
1692e specifies several types of forbidden false communica-
tions and includes a catch-all provision that forbids “[t]he use
of any false representation or deceptive means to collect or
attempt to collect any debt or to obtain information concerning
a consumer.” Id. § 1692e(10). “[A] collection letter ‘is decep-
tive when it can be reasonably read to have two or more differ-
ent meanings, one of which is inaccurate.’” Wilson, 225 F.3d
at 354 (quoting Russell v. Equifax A.R.S., 74 F.3d 30, 35 (2d
Cir. 1996)).




                                6
      Second, under 15 U.S.C. § 1692g, a debt collector must
provide the consumer with a written notice containing the fol-
lowing:

      (1) the amount of the debt;
      (2) the name of the creditor to whom the debt is
      owed;
      (3) a statement that unless the consumer, within
      thirty days after receipt of the notice, disputes the
      validity of the debt, or any portion thereof, the
      debt will be assumed to be valid by the debt col-
      lector;
      (4) a statement that if the consumer notifies the
      debt collector in writing within the thirty-day
      period that the debt, or any portion thereof, is dis-
      puted, the debt collector will obtain verification
      of the debt or a copy of a judgment against the
      consumer and a copy of such verification or
      judgment will be mailed to the consumer by the
      debt collector; and
      (5) a statement that, upon the consumer’s written
      request within the thirty-day period, the debt col-
      lector will provide the consumer with the name
      and address of the original creditor, if different
      from the current creditor.

Id. § 1692g(a). “Paragraphs 3 through 5 of section 1692g(a)
contain the validation notice [the “Validation Notice”]—the
statements that inform the consumer how to obtain verification
of the debt and that [s]he has thirty days in which to do so.”
Wilson, 225 F.3d at 353–54 (second alteration in original). As
shown above, Patenaude provided the Validation Notice in the
second and third paragraphs of its collection letter.




                               7
       If a consumer follows § 1692g(a)(4) or (5) by writing to
the debt collector to dispute the debt or to request the name of
the original creditor, then § 1692g requires the debt collector
to “cease collection of the debt . . . until the debt collector
obtains verification of the debt or a copy of a judgment, or the
name and address of the original creditor, and [these materials
are] mailed to the consumer by the debt collector.” Id.
§ 1692g(b). “Any collection activities and communication dur-
ing the 30-day period may not overshadow or be inconsistent
with the disclosure of the consumer’s right to dispute the debt
or request the name and address of the original creditor.” Id. A
debt collector violates this provision if the contents of the letter
cause the least sophisticated debtor to be “confused or mislead”
as to her “rights to dispute or seek validation of the debt.”
Wilson, 225 F.3d at 353.

                                 A

        Moyer first contends that the letter is a deceptive means
of debt collection in violation of § 1692e(10) because
Patenaude indicated that a phone call was a “legally effective”
means of stopping collection activity. Appellant’s Br. 13. Sec-
tion 1692g(b) requires a debt collector to “cease all collection
efforts if the consumer provides written notice” that she dis-
putes the debt. Wilson, 225 F.3d at 354. A phone call from a
debtor would not legally require Patenaude to cease collection
efforts. But, according to Moyer, Patenaude’s invitation to
“eliminate” collection action through a phone call would
deceive a debtor into believing that the call would, by law,
require collection efforts to cease.




                                 8
        Moyer’s argument fails because Patenaude never
claimed the phone call was a “legally effective” means of stop-
ping collection efforts. Patenaude invited Moyer to call to
“eliminate” collection action, but never asserted, explicitly or
implicitly, that the phone call would, by law, force Patenaude
to cease its collection efforts. Moyer reads into the invitation
an implication that it does not create. For this reason, the dis-
trict court decisions cited by Moyer are inapposite. They each
involve a debt collector who did state that a phone call would
legally require collection activity to cease. See, e.g., Langley v.
Weinstein & Riley, P.S., No. H-12-1562, 2013 WL 2951057, at
*5, 7–8 (S.D. Tex. June 14, 2013) (holding that a debtor col-
lector’s letter was deceptive when the letter stated that “the law
requires [the debt collector] to suspend its [collection] efforts”
if the debtor placed a phone call with the debt collector).

                                B

        Moyer next contends that Patenaude’s insertion of the
invitation to call in the Contact Sentence before the Validation
Notice causes confusion regarding how to pursue her rights
contained in the Validation Notice. According to Moyer, when
an invitation to call appears directly before an acknowledg-
ment that the debtor can write to exercise her rights under
§ 1692g, the debtor would be left uncertain about whether she
should call or write to exercise her rights.

       Moyer sees confusion where none exists. The Valida-
tion Notice instructs the debtor to write to exercise their
§ 1692g rights, leaving no suggestions that a phone call would
suffice. Likewise, the Contact Sentence does not suggest that a
debtor could exercise any § 1692g rights over the phone. And
the order of the paragraphs does not create confusion about




                                9
what each one conveys. See Wilson, 225 F.3d at 356 (holding
that a paragraph demanding immediate payment of a debt that
preceded a Validation Notice did not create “an actual or
apparent contradiction” with the Validation Notice in violation
of § 1692g).

                       *      *      *

       For the foregoing reasons, we will affirm the judgment
of the District Court.




                              10